Citation Nr: 1516456	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  08-18 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for trichoepitheliomas (claimed as skin condition). 

2.  Entitlement to service connection for basal cell carcinoma (BCC) (claimed as skin cancer).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the benefit sought on appeal.

The Board notes that although the evidence of record shows that the Veteran's skin conditions on appeal are interrelated (i.e. degeneration from one into the other); he continues to have two concurrent and distinct skin disabilities (trichoepitheliomas and basal cell carcinoma status-post removal).  As such the issues remain characterized separately.

This appeal was previously before the Board in November 2011.  The Board remanded the claim so that additional records could be obtained and the Veteran could be scheduled for a VA examination.  In July 2014, the Board sent this case to VA specialist for an opinion.  This is known as a VHA (Veterans Health Administration) opinion.  The specialist's report was received by the Board in August 2014.  The case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The evidence shows that the Veteran's skin disorder (trichoepitheliomas) is a congenital disease that clearly and unmistakably existed prior to service and was clearly and unmistakable not aggravated by active service or any incident of service; no superimposed disability was manifest during service.

2.  Basal cell carcinoma was not first manifested during active duty or within one year of the Veteran's separation from service, and the preponderance of the evidence is against a finding that the current disability is related to military service.  
CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for trichoepitheliomas have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

2.  The criteria for a grant of service connection for basal cell carcinoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated November 2006 and June 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The November 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Records from the Social Security Administration (SSA) have also been obtained and associated with the claims file.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, the Veteran's case was forwarded to a VHA specialist to determine the nature and etiology of his claimed skin disabilities.  The specialist considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and review of prior physical examinations.  Based on the foregoing, the specialist concluded that the Veteran's trichoepithelioma and basal cell carcinoma were not due to or aggravated by an event, disease, or injury incurred during active service, and that trichoepithelioma was a congenital disease that was not aggravated during military service or subject to a superimposed injury during service.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

Given the February 2012 VA examination and report; the August 2014 VHA opinion and reports, the association of outstanding treatment records; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its November 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id at (b)(1). 

A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on a thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  38 C.F.R. § 3.304(b)(1).

In Wagner v. Principi, the Federal Circuit Court held that, when no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness. 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, according to the Federal Circuit Court in Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  See id; see also VAOPGCPREC 3-2003.  The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By 'clear and unmistakable evidence' is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

As a general proposition, congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes, and therefore usually cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (though not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306. 

Also, according to the VA General Counsel's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends that he has a skin condition and skin cancer either caused or aggravated by his military service.

In August 2006, the Veteran filed a claim of entitlement to service connection for two "skin condition[s]" (one diagnosed in 1956 as a child, and one diagnosed in December 1967 in service).  He also filed a claim of entitlement to service connection for skin cancer.  

In a June 2007 statement, the Veteran argued that developed a cancerous skin condition which he believed is a result of "Navy doctors messing with a skin condition[he] had when [he] entered the U.S. Navy."  It was his understanding that his initial skin disorder should never have developed into cancer.

On his entrance report of medical history, the Veteran noted that he had a history of mumps, but indicated that he did not have a history of skin diseases.  On his October 1967 enlistment evaluation he was noted to have "? adenoma sebaceous, face."  On December 18, 1967, the Veteran was seen for a "rash that appears typical of adenoma sebaceous."  The Veteran reported that his mother had a similar rash.  The physician noted that the Veteran had multiple benign cystic epitheliomas, also called trichoepithelioma and EPTE (existed prior to enlistment).  The Veteran reported he first developed the rash at age 10, and that his mother and maternal grandmother had the rash as well.  The physician recommended a biopsy.  The biopsy confirmed the diagnosis of trichoepithelioma.  The physician noted the condition is progressive.  In January 1968, a Medical Board Report recommended separation.  The report noted that the Veteran had 8 weeks of active service.  The Medical Board noted that the Veteran's lesions were diagnosed as trichoepitheliomas or benign cystic epitheliomas, and that "this was considered to have existed prior to enlistment."  As the condition was noted to be progressive and "cosmetically objectionable" and likely to require frequent medical visits, the Medical Board recommended discharge.  The Medical Board found that the Veteran did not meet the minimal standards for enlistment or induction, he was unfit for further service by reason of a physical disability, and that the "physical disability was neither incurred in, nor aggravated by, a period of active service."

Initially, the Board notes that the Veteran was "noted" to have a skin condition during his induction examination, and as such, the presumption of soundness does not attach.  The Board recognized that the entrance evaluation did not know the proper diagnosis for the skin condition, and indicated that adenoma sebaceous was a guess.  Skin diseases are generally diagnosed with a biopsy, so the enlistment evaluation provided only a provisional diagnosis, which was later determined to be trichoepitheliomas.  Although the enlistment examination did not accurately "guess" the skin condition at the time of induction, the existence of the skin condition was "noted" at that time.

Post-service VA treatment records include ongoing diagnosis of trichoepitheliomas, including current since the Veteran filed his claim in 2006.  In August 2006, the Veteran was noted to have "hereditary lesions."  He reported that he had multiple facial lesions since age 6, but that he recently was concerned about the development of cancer.  In April 2007, he was assessed with familial multiple trichoepithelioma.  A November 2006 treatment record noted the Veteran might have Brooke's disease, and that if so, it is possible the [biopsies read as basal cell carcinoma] were trichoepitheliomas and not basal cell carcinoma...There are rare reports of trichoepithelioma degeneration into basal cell carcinoma."

In July 2007, the Veteran underwent a VA general medical examination.  The Veteran provided a history of trichoepitheliomas in childhood, and since service.  He also noted family members had similar skin manifestations.  He also developed basal cell carcinoma, which was first treated by the VA in August 2006, although he had been seen by private medical providers for basal cell carcinoma prior to VA treatment.  The examiner noted he did not require treatment for his trichoepithelioma, as "it is a benign condition."  She diagnosed congenital trichoepitheliomas which preexisted military service.  "The Veteran has a strong family history of this condition that is well documented in military and medical records."  She opined that military service did not worsen the Veteran's trichoepitheliomas.  She also opined that the Veteran's basal cell carcinoma was related to his trichoepitheliomas, as medical literature and dermatological consult revealed that trichoepitheliomas have been documented to undergo malignant transformation into basal cell carcinomas.

Following the Board remand, the Veteran was afforded VA skin and scar examinations.  In February 2012, following the examinations, the VA examiner opined that the Veteran's multiple trichoepitheliomas clearly and unmistakably existed prior to service, and were clearly and unmistakably not aggravated beyond its natural progression by service.  The examiner supported his opinion by noting that multiple trichoepitheliomas are genetic in basis and continue to progress and proliferate over time regardless of environment.  The skin lesions were documented on the Veteran's entrance evaluation and were present prior to his entrance into service.  "There is no literature (text books or PubMed research) that support any external forces lead to aggravation of this condition.  Therefore, his service did not change the natural course of his multiple trichoepitheliomas (also known as Brooks-Spriegler syndrome).

The February 2012 examiner noted that it was documented that trichoepithelioma could degenerate into basal cell carcinoma over time, but that it was well established that UV exposure is the largest contributing factor in the development of basal cell carcinomas.  The examiner opined that it was at least as likely as not that the UV exposure the Veteran sustained in his 64 days of service increased his cumulative exposure and subsequent development of basal cell carcinoma.  The examiner noted that there was no medical literature which supported the theory that the biopsy of a trichoepithelioma could lead to degeneration to basal cell carcinoma.

The 2012 examiner has indicated that the Veteran's service added to his cumulative UV exposure (presumably cumulative lifetime exposure) such that it there is a 50/50 probability (at least as likely as not) that this additional exposure led to the development of basal cell carcinoma.  The examiner did not address the fact that the Veteran served for 64 days, or that the basal cell carcinoma was diagnosed 34 years after his discharge from service.  The examiner also did not address whether the potential degeneration of trichoepithelioma "over time" could be found to be a nexus between a 2006 diagnosis of cancer, and service with trichoepithelioma for 64 days.  As such, the Board sent the Veteran's claim to a VHA specialist for a more detailed opinion.  

As noted above, the Veteran's case was sent for a VHA specialist's opinion in July 2014.  In the August 2014 response, the VA specialist (Chief of Dermatology) opined, that the Veteran's preexisting trichoepithelioma was not aggravated during his active duty.  In reaching this conclusion, the specialist noted that there was no change in the Veteran's skin condition noted during service.  The notation of "rash typical of adenoma sebaceum" was likely just a notation of what the treating professional observed rather than in response to the Veteran's complaints of any increase in skin problems.  Additionally, the specialist referenced a December 1967 treatment report noting the Veteran's reports that he had a rash when he was 10 years old and his mother and grandmother experienced the same condition.  The specialist found no evidence that the Veteran's trichoepithelioma condition ever changed while on active duty or that any incident during active duty aggravated that condition.  

With regard to the basal cell carcinoma the specialist opined that

There is less than a 50% probability that this Veteran's basal cell carcinomas began during or were caused by his service.  There is no evidence in his medical record to suggest the basal cell carcinomas this patient developed began during his service.  Such evidence would be growth of a new lesion(s) or change in an existing lesion(s) present at the time he was in service.  As stated in number one above, in the medical records available for review there is no documented history of a change of existing lesions or of new lesion developing while in service.  Since the patient had multiple visits to the sick bay during his service, there was [an] opportunity for such history to be documented.  Regarding the biopsy, there no published literature to suggest that biopsy exacerbates trichoepithelioma or enhances its transformation to basal cell carcinoma.  Biopsy, usually the shave biopsy technique, is considered standard of care for confirming the diagnosis.  The same basic technique of shave removal is considered adequate management of symptomatic trichoepithelioma.

The patient's time in the service did add to his cumulative UV exposure, assuming he was outdoors for some period of that service.  It is less likely than not (less than 50 percent probability) that sun exposure during his service was responsible for the development of basal cell carcinoma in this patient.  He was 18 years old while in the service and the lesions began at age 10, according to the documentation available.  His period of service was 64 days according to the statement above.  98% of his potential sun exposure occurred outside of his service period (age 10 years to age 18 years).  This calculation does not consider the sun exposure he had after discharge from active duty and prior to the diagnosis of his first skin cancer.  Inclusion of any of this time would further reduce the probability that the sun exposure accumulated during his 64 days of service contributed to the development of his cancer.  

The specialist also opined that "[t]here is a greater than 50 percent probability this Veteran's basal cell carcinoma(s) resulted from the degeneration of his trichoepitheliomas."  In reaching this conclusion, the specialist indicated that literature supports that the malignant transformation of trichoepithelioma to basal cell carcinoma is likely in patients with multiple familial trichoepithelioma.  The examiner found, however, that "[t]here is less than a 50% probability that the degeneration occurred or began in service."  The examiner again referenced the findings above noting no evidence that the Veteran had any growth of new lesions during service or change in existing lesions during service.  

Initially, the Board notes that the Veteran has been somewhat credible in reporting his symptoms and history of treatment for his skin disorders.  The Board does note that the Veteran did not mark that he had a prior medical history of skin disease in his 1967 enlistment evaluation.  He additionally has reported difficulty with remembering dates, and so admitted that his statement that he was treated for cancer in 1986 was an error.  Overall, however, the Veteran has reported a similar history and argument regarding his skin cancer developing from the skin disorder he was diagnosed with in service.

Nevertheless, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for trichoepithelioma and basal cell carcinoma.  In other words, the competent and credible evidence of record overwhelmingly shows that the Veteran's trichoepithelioma was a congenital disease that was not aggravated during service, and that his basal cell carcinoma was also not caused or aggravated by his military service.  

The Veteran entered service with a history of skin lesions from childhood, and with a family history of similar skin lesions.  He was "noted" to have a skin condition during his induction evaluation, although the provisional diagnosis for the skin condition was incorrect.  Within the Veteran's 64 days of service, he was diagnosed via biopsy with trichoepithelioma.  Post-service treatment records show that he continues to have a diagnosis of multiple trichoepithelioma.  VA treatment records have consistently noted that the skin condition of trichoepithelioma is hereditary/congenital.  As noted above, congenital diseases are subject to service connection if there is evidence of aggravation from service.  Here, the Board finds that the evidence of record does not support that the Veteran's trichoepithelioma was aggravated by service.

The Veteran has argued that his trichoepithelioma was aggravated in service due to the biopsy he underwent, and that as a result he developed basal cell carcinoma.  Recently, his representative has argued that his UV exposure in service resulted in his development of basal cell carcinoma from trichoepithelioma.  As the 2012 examiner noted, the Veteran has not required treatment for his trichoepithelioma as it is a benign condition.  The examiner also argued that there was no medical evidence to suggest that there was an aggravation for trichoepithelioma, as it was a progressive, yet benign, condition.  The August 2014 VA specialist further found that there is no evidence that the Veteran was treated for any changes in his skin condition during his military service, and that the December 1967 treatment record does not show evidence that the Veteran was complaining of worsening skin symptoms despite his referral to dermatology.  There are no records showing treatment for worsening skin problems during service or a change in current lesions.  And the Veteran clearly reported that he had a rash at 10 years old and his mother and grandmother have the same condition.  

Importantly, the argument for aggravation of trichoepithelioma must stop with the transformation into a new diagnosis (basal cell carcinoma).  As noted above, if a superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  Here, the trichoepithelioma and basal cell carcinoma are distinctly diagnosed via biopsy, and can be addressed as separate disorders.  The August 2014 examiner noted that there is no medical literature to support finding that biopsy of trichoepithelioma can cause an exacerbation that results in basal cell carcinoma.  

In sum, the Board finds that the Veteran entered service with a pre-existing skin condition which was diagnosed as trichoepithelioma in service.  The Board finds that the Veteran's congenital trichoepithelioma was not aggravated by service, and is known to be a progressive condition.  Finally, the Board notes that the Veteran's diagnosis of trichoepithelioma is a distinct diagnosis from basal cell carcinoma, and that although it has been suggested that basal cell carcinoma could be the result of degeneration of trichoepithelioma, it has also been explained that this degeneration is not an aggravation of trichoepithelioma, but rather that the transformation is a natural progression into a separately diagnosable skin disease which has been confirmed by biopsies showing the existence of both diagnoses during the pendency of the claims.  As the Veteran's trichoepithelioma pre-existed service, is a congenital disease, and was not aggravated by service, service connection is not warranted.

Now turning to the issue of service connection for basal cell carcinoma.  The Board finds that service connection for basal cell carcinoma is not warranted either on a direct, presumptive, or secondary basis.  The evidence does not show, nor does the Veteran contend, that his basal cell carcinoma had its onset within the first post-service year.  As such, service connection on a presumptive basis is not warranted.   

The Board finds that the most competent and credible evidence of record shows that the Veteran's basal cell carcinoma was not caused or aggravated by his military service.  The 2007 VA examiner noted that the Veteran's trichoepithelioma may have degenerated into basal cell carcinoma, and the 2014 specialist found that it is more likely than not that the Veteran's basal cell carcinoma resulted from the degeneration of his trichoepitheliomas.  The August 2014 specialist found that the Veteran's basal cell carcinoma was less likely than not caused by or aggravated by his military service.  Further the 2014 specialist opined that it is less likely than not that the Veteran's UV exposure during service caused his current basal cell carcinoma.  The specialist provided a detailed rationale for his opinions and they are supported by the evidence of record.  

The Board is aware that the 2012 VA examiner found that the Veteran's basal cell carcinoma was at least as likely as not related to his sun exposure during service.  The Board finds, however, that the 2014 specialist's opinion outweighs the 2012 VA examiner's opinion inasmuch as it provides a detailed rationale regarding the Veteran's sun exposure during service and its cumulative effect, discusses the Veteran's short period of service (64 days only), and the time lapse between the Veteran's service and his cancer diagnosis in 2006.  In other words, the 2014 specialist considered the record as a whole in finding that the Veteran's basal cell carcinoma was not caused or aggravated by his military service, and provided a specific and detailed rationale.  The Board notes that both the 2012 VA examiner and 2014 VA specialist are competent to provide opinions in this matter, and their statements are credible.  The Board finds, however, that the findings of the 2014 VHA specialist outweigh the findings made by the 2012 VA examiner inasmuch as there is a more detailed rationale and the 2014 opinion fully contemplates the evidence of record.  

As noted above, the most competent and credible evidence as to the etiology of the Veteran's basal cell carcinoma is the August 2014 VA specialist's opinion.  Again, the specialist found that the Veteran's basal cell carcinoma is less likely than not caused or aggravated by his military service as there were no changes in any skin lesions noted during service.  As such, service connection is also not warranted on a direct basis.  

Finally, service connection for basal cell carcinoma is not warranted on a secondary basis as service connection for trichoepithelioma is being denied and the Veteran does not otherwise have any service-connected disabilities.  

The Board has considered the Veteran's contentions that his trichoepithelioma and basal cell carcinoma were caused or aggravated by his military service-specifically including that the skin biopsy and/or sun exposure during service caused his basal cell carcinoma.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of skin problems during and since service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current trichoepithelioma and basal cell carcinoma and his military service.  As such, the Board ascribes far more weight to the conclusions of the medical professionals who concluded that the Veteran's current trichoepithelioma and basal cell carcinoma were not caused or aggravated by his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's current trichoepithelioma and basal cell carcinoma and his military service.  The Board places more weight on the 2007 VA opinion of the competent VA medical professional who provided the opinion, and the competent VA medical specialist who provided the August 2014 opinions, based on review of the medical records and claims file with consideration of the Veteran's reports, than on the Veteran's lay assertions that his current trichoepithelioma and basal cell carcinoma are related to his military service.  As such, no finding of service connection is warranted for either skin disability.  

As the preponderance of the evidence is against the Veteran's claims for entitlement to service connection for trichoepithelioma and basal cell carcinoma, the "benefit-of-the-doubt" rule is not applicable and the Board must deny his claims.  See 38 U.S.C.A. § 5107(b).


ORDER


Service connection for trichoepitheliomas is denied.

Service connection for basal cell carcinoma is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


